—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Kings County (M. Carson, J.), dated January 6, 1999, which denied his motion pursuant to CPLR 306-b and 214 to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contention, the current version of CPLR 306-b, which became effective on January 1, 1998 (L 1997, ch 476, § 2), may not be applied retroactively (see, Matter of Ulster Hgts. Prop. v Assessor of Town of Orangetown, 261 AD2d 478; Connor v Deas, 255 AD2d 287). Bracken, J. P., Santucci, Thompson and S. Miller, JJ., concur.